Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 08/23/2022.  Presently claims 1, 4-7 and 9 are pending. Claims 2-3 and 8 have been canceled. Claims 10-20 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued that “Steed cannot teach such a void because there is not a void anywhere in the wear-resistant structure. Voids in other "parts" of a "liner assembly" are immaterial, because what is claimed is a void in the body”.

In response to this argument; the prior art of Steed (US20170050769A1) discloses the opening (figs.1-3:(122); corresponding to voids) is formed in the body (104) of the liner assembly (104 and 120);
Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Steed (US20170050769A1) in view of non-patent literature Sensors Automate Grinding “dated on 05/17/2013”.
Regarding claim 1, Steed disclose a liner assembly, of the type utilized as a wear item in the interior of a comminution mill from the media and charge (paragraphs 0002-0003 and 0026), comprising: 
a) a body (figs.1 and 2: ((104)) having a length, width, and depth, 
the body located within the comminution mill and further having a first and a second voids (figd.1-2: (122)) formed in a portion of the body (paragraph 0027 and figs.1-2: the opening (figs.1-3:(122)) is formed in the body (104) of the liner assembly (104 and 120);  the plurality of opening (122) for receiving the plug devices (200)); 
b) an ultrasonic sensor (paragraph 0027 and fig.3: sensor (218) of the plug devices (200); paragraph 0039: ultrasound-based wear-detection module) located in the first void in the body (figs.1-3: one of the voids (122) for receiving the plugs device (200)), 
the ultrasonic sensor arranged and configured to measure a change in the depth of the body (paragraphs 0029 and 0039: sensor (218) having a wear-detection module);
c) an acoustic sensor (paragraph 0027 and fig.3: sensor (218) of the plug devices (200); paragraph 0039: an audio sensing module) located in the second void (figs.1-3: one of the voids (122) for receiving the plugs device (200)), 
d) a data transmission unit (fig.1: (116)) operatively connected to the ultrasonic sensor and the acoustic sensor, located external to the comminution mill, and 
receiving data on the change of depth of the body and number of strikes on the body for subsequent transmission (paragraph 0039: the wireless transmit information from the sensors (208) to the receiving data (fig.1: (116)).

Steed does not explicitly disclose the acoustic sensor arranged and configured to generate a signal indicative of the number of strikes on the body from the media and charge during operation of the comminution mill;

SAG disclose a comminution mill (page 1 lines 1-7), comprising:
an acoustic sensor arranged and configured to generate a signal indicative of the number of strikes on the body from the media and charge during operation of the comminution mill (page 1 lines 1-7).
Both of the prior arts of Steed and SAG are related to a comminution mill;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Steed to have the acoustic sensor arranged and configured to generate a signal indicative of the number of strikes on the body from the media and charge during operation of the comminution mill as taught by SAG, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 4, Steed disclose an accelerometer sensor located in a void in the body (figs.1-3: one of the voids (122) for receiving the plugs device (200)), 
the accelerometer sensor arranged and configured to generate a signal indicative of the intensity of strikes on the body from the media and charge during operation of the comminution mill (paragraphs 0039 and 43: acceleration sensing module, sensing the material movement).

Regarding claim 5, Steed disclose an inertial sensor located in a void in the body (figs.1-3: one of the voids (122) for receiving the plugs device (200)) and configured to generate a signal indicative of the relative position of the body within the comminution mill during operation of the comminution mill (paragraphs 0039: acceleration sensing module and a velocity sensing module, corresponding to inertial sensor “see the definition of the inertial sensor below”) (paragraph 0044: sensing the vessel rotating speed).  

    PNG
    media_image1.png
    366
    839
    media_image1.png
    Greyscale










Regarding claim 6, Steed disclose an RFID tag, whereby the location of the body within the comminution mill may be registered upon installation of the body within the mill ((paragraph 0039: RFID).  

Regarding claim 7, Steed disclose an accelerometer sensor for generating a signal indicative of the intensity of strikes on the body from the media and charge during operation of the comminution mill (paragraphs 0039 and 43: acceleration sensing module, sensing the material movement); 
an inertial sensor for generating a signal indicative of the relative position of the body within the comminution mill during operation of the comminution mill (paragraph 0039: acceleration sensing module and a velocity sensing module, corresponding to inertial sensor “ see the definition of the inertial sensor above”) (paragraph 0044: sensing the vessel rotating speed; and 
iv) an RFID tag, whereby the location of the body within the comminution mill may be registered upon installation of the body within the mill (paragraph 0039: RFID).  

Regarding claim 9, Steed disclose wherein the data transmission unit further includes a portion extends at least partly within the body (paragraph 0039: a transmitter is located within the body (200)).


An alternative rejection under another interpretation, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Steed (US20170050769A1)
Regarding claim 1, Steed disclose a liner assembly, of the type utilized as a wear item in the interior of a comminution mill from the media and charge (paragraphs 0002-0003 and 0026), comprising: 
a) a body (figs.1 and 2: ((104)) having a length, width, and depth, 
the body located within the comminution mill and further having a first and a second voids (figd.1-2: (122)) formed in a portion of the body (paragraph 0027 and figs.1-2: the opening (figs.1-3:(122)) is formed in the body (104) of the liner assembly (104 and 120); the plurality of opening (122) for receiving the plug devices (200));  
b) an ultrasonic sensor (paragraph 0027 and fig.3: sensor (218) of the plug devices (200); paragraph 0039: ultrasound-based wear-detection module) located in the first void in the body (figs.1-3: one of the voids (122) for receiving the plugs device (200)), 
the ultrasonic sensor arranged and configured to measure a change in the depth of the body (paragraphs 0029 and 0039: sensor (218) having a wear-detection module);
c) an acoustic sensor (paragraph 0027 and fig.3: sensor (218) of the plug devices (200); paragraph 0039: an audio sensing module) located in the second void (figs.1-3: one of the voids (122) for receiving the plugs device (200)), 
d) a data transmission unit (fig.1: (116)) operatively connected to the ultrasonic sensor and the acoustic sensor, located external to the comminution mill, and 
receiving data on the change of depth of the body and number of strikes on the body for subsequent transmission (paragraph 0039: the wireless transmit information from the sensors (208) to the receiving data (fig.1: (116)).

Regarding the limitation of “the acoustic sensor arranged and configured to generate a signal indicative of the number of strikes on the body from the media and charge during operation of the comminution mill”;
Since the prior art of Steed discloses the acoustic sensor (paragraph 0027 and fig.3: sensor (218) of the plug devices (200); paragraph 0039: an audio sensing module)
Therefore, the sensor of the prior art of Steed carry out the limitation “the acoustic sensor arranged and configured to generate a signal indicative of the number of strikes on the body from the media and charge during operation of the comminution mill”, since it has been held When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.

Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Steed (US20170050769A1) in view of non-patent literature Process Monitor of grinding machine (PMGM) “dated Apr/2008”.

Regarding claim 1, Steed disclose a liner assembly, of the type utilized as a wear item in the interior of a comminution mill from the media and charge (paragraphs 0002-0003 and 0026), comprising: 
a) a body (figs.1 and 2: ((104)) having a length, width, and depth, 
the body located within the comminution mill and further having a first and a second voids (figd.1-2: (122)) formed in a portion of the body (paragraph 0027 and figs.1-2: the opening (figs.1-3:(122)) is formed in the body (104) of the liner assembly (104 and 120); the plurality of opening (122) for receiving the plug devices (200)); 
b) an ultrasonic sensor (paragraph 0027 and fig.3: sensor (218) of the plug devices (200); paragraph 0039: ultrasound-based wear-detection module) located in the first void in the body (figs.1-3: one of the voids (122) for receiving the plugs device (200)), 
the ultrasonic sensor arranged and configured to measure a change in the depth of the body (paragraphs 0029 and 0039: sensor (218) having a wear-detection module);
c) an acoustic sensor (paragraph 0027 and fig.3: sensor (218) of the plug devices (200); paragraph 0039: an audio sensing module) located in the second void (figs.1-3: one of the voids (122) for receiving the plugs device (200)), 
d) a data transmission unit (fig.1: (116)) operatively connected to the ultrasonic sensor and the acoustic sensor, located external to the comminution mill, and 
receiving data on the change of depth of the body and number of strikes on the body for subsequent transmission (paragraph 0039: the wireless transmit information from the sensors (208) to the receiving data (fig.1: (116)).

Steed does not explicitly disclose the acoustic sensor arranged and configured to generate a signal indicative of the number of strikes on the body from the media and charge during operation of the comminution mill;

PMGM teaches a comminution mill (page 1), comprising:
an acoustic sensor arranged and configured to generate a signal indicative of the number of strikes on the body from the media and charge during operation of the comminution mill (page 1 first column and page 2 lines 23-49).

Both of the prior arts of Steed and SAG are related to a comminution mill;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Steed to have the acoustic sensor arranged and configured to generate a signal indicative of the number of strikes on the body from the media and charge during operation of the comminution mill as taught by PMGM, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725